Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of invention II (claims 1 and 10-18) and species “A”, the species depicted by the ratio of the lateral dimension to the maximum thickness, in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine the non-elected invention along with the elected invention.  
This is not found persuasive because section 803 of the MPEP clearly defines the two criteria for a proper requirement for restriction, (A) the inventions must be independent or distinct as claimed, and (B) there would be a serious burden on the examiner which have been shown/done in this application.
Item 4 of the restriction requirement, set forth in the communication mailed on 03/02/2022, clearly states why the inventions of Groups I and 11 are distinct. 
Furthermore, items 2 and 5 of the restriction requirement, as set forth in the communication mailed on 03/02/2022, clearly details the associated serious burden with respect to the examination of a particular invention (See MPEP 808.02).
Please be advised that the inventions of Groups I and 11 have been clearly demonstrated to have a serious burden on the examiner due to the prima facia fact that the inventions of Group I and II being denoted by their Separate Classification thereof; in addition to a Different Field of Search (i.e., searching different “classes” and “subclasses” along with employing different search queries) based on their mutually exclusive claimed structural limitations, as clearly indicated in the communication mailed on 03/02/2022.
In other words, each of the inventions have acquired a separate status in the art in view of their different classification and would further require or employ a different search query based on their mutually exclusive claimed characteristics or details.
The restriction requirement, set forth in the communication mailed 03/02/2022, is based on the claimed structural differences between the various inventions and not on their similarities. Continued search and examination of claims to non-elected invention having substantially different structural limitations is a prima facia showing of a serious burden. 
Applicant may overcome the requirement for restriction by presenting an allowable linking claim (See MPEP 809) or by providing a clear admission on the record that the claim(s) drawn to a given non-elected invention is not patentably distinct from the elected invention. 
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 2-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 1, the use of the language “and/or” is vague and indefinite. Claim limitations must be set forth in the alternate only.
	In claim 11, line 1, the use of the language “the coefficient…expansion” is vague and indefinite. It is unclear whether the above mentioned language is referring to the mirror substrate or the support. Thus, the metes and bounds of the claim is unclear.	
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinast et al (US 2021/0231912).
To the extent the claims are definite, Kinast et al discloses an assembly comprising a mirror substrate (1) and a support (7), wherein the substrate and support comprises a material having a coefficient of mean linear thermal expansion of less than or equal to 1*10 −6/K (see paragraph 0015); and a mirror surface with a roughness of less than 1.2 μm (see paragraph 0020), and wherein the support (7) supports the mirror substrate (see Fig. 2) during processing or transport. Note figures 1A to 2 along with the associated description thereof.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast et al (US 2021/0231912) in view of Murakami (JP 08068897).
To the extent the claims are definite, Kinast et al discloses all of the subject matter claimed, note the above explanation, except for the mirror substrate having a coefficient of mean linear thermal expansion being less than or equal to 0.05*10−6/K.
Murakami teaches it is well known to use and employ a mirror substrate having a coefficient of mean linear thermal expansion less than or equal to 0.05*10−6/K in the same field of endeavor for the purpose of supporting a reflective coating.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/substitute the mirror substrate of Kinast et al to include a substrate having a coefficient of mean linear thermal expansion being less than or equal to 0.05*10−6/K, as taught by Murakami, in order to part thermal stability, since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability as a mirror substrate. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
10. 	Claims 12-15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
July 30, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872